NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  CLYDE RAY ROBINSON, JR., Appellant.

                             No. 1 CA-CR 13-0823
                               FILED 09-25-2014


           Appeal from the Superior Court in Maricopa County
                        No. CR 2012-112227-001
                The Honorable Karen A. Mullins, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Paul J. Prato
Counsel for Appellant
                           STATE v. ROBINSON
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Margaret H. Downie delivered the decision of the Court,
in which Judge Andrew W. Gould and Judge Samuel A. Thumma joined.


D O W N I E, Judge:

¶1             Clyde Ray Robinson, Jr. appeals his convictions for two
counts of sale or transportation of dangerous drugs, class two felonies; one
count of marijuana possession, a class six felony; and one count of drug
paraphernalia possession, a class six felony, in violation of Arizona Revised
Statutes (“A.R.S.”) sections 13-3405, -3407, and -3415. Pursuant to Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878
(1969), defense counsel has searched the record, found no arguable question
of law, and asked that we review the record for reversible error. See State v.
Richardson, 175 Ariz. 336, 339, 857 P.2d 388, 391 (App. 1993). Defendant was
given the opportunity to file a supplemental brief in propria persona, but he
has not done so.

                FACTS AND PROCEDURAL HISTORY1

¶2           On three separate occasions, Detective Koger called
Robinson’s phone number and asked to purchase methamphetamine. The
detective spoke with a “Clyde” and recognized the same voice during each
of the phone calls. During all of the calls, Detective Koger was directed to
go to a convenience store where someone would meet him. At the first
meeting, someone other than Robinson appeared and made the exchange.
At the second and third meetings, Robinson made the exchanges.

¶3            After purchasing drugs on those three occasions, Detective
Koger and other officers executed a search warrant on a hotel room
registered to Robinson. During the search, officers discovered a substance
later confirmed to be marijuana and three scales with white, crystalline
residue on them. Officers arrested Robinson, read him his Miranda rights,
and proceeded to question him. Robinson was not asked about the three
specific transactions, but he admitted generally to selling drugs.



1     We view the facts “in the light most favorable to sustaining the
conviction.” State v. Tison, 129 Ariz. 546, 552, 633 P.2d 355, 361 (1981).


                                      2
                            STATE v. ROBINSON
                            Decision of the Court

¶4              The State charged Robinson with three counts of sale or
transportation of dangerous drugs, one count of possession of marijuana,
and one count of possession of drug paraphernalia. During the ensuing
trial, officers testified to the above facts and the parties stipulated that the
substances obtained from the drug transactions and the hotel room were
methamphetamine and marijuana, respectively. Robinson testified and
admitted owning the phone the detective called, renting the hotel room,
and possessing marijuana; he denied selling methamphetamine.

¶5           The jury acquitted Robinson of the first count of sale or
transportation of dangerous drugs but convicted him on the remaining
counts. The jury found an aggravating factor for counts two and three
because Robinson sold the methamphetamine for pecuniary gain. The
superior court sentenced Robinson as a category three repetitive offender
and imposed concurrent terms of imprisonment for each conviction, the
longest of which is 15.75 years.

                               DISCUSSION

¶6              We have read and considered the briefs submitted by counsel
and have reviewed the entire record. Leon, 104 Ariz. at 300, 451 P.2d at 881.
We find no reversible error. All of the proceedings were conducted in
compliance with the Arizona Rules of Criminal Procedure, and the
sentences imposed were within the statutory range. Robinson was present
at all critical phases of the proceedings and was represented by counsel.
The jury was properly impaneled and instructed. The jury instructions
were consistent with the offenses charged. The record reflects no
irregularity in the deliberation process.

¶7            “We view the evidence in the light most favorable to
sustaining the verdicts and resolve all inferences against appellant.” State
v. Nihiser, 191 Ariz. 199, 201, 953 P.2d 1252, 1254 (App. 1997). The trial
record includes substantial evidence to support the jury’s verdicts. See
Tison, 129 Ariz. at 552, 633 P.2d at 361 (In reviewing for sufficiency of
evidence, “[t]he test to be applied is whether there is substantial evidence
to support a guilty verdict.”). “Substantial evidence is proof that reasonable
persons could accept as sufficient to support a conclusion of a defendant’s
guilt beyond a reasonable doubt.” State v. Spears, 184 Ariz. 277, 290, 908
P.2d 1062, 1075 (1996). Substantial evidence “may be either circumstantial
or direct.” State v. Henry, 205 Ariz. 229, 232, ¶ 11, 68 P.3d 455, 458 (App.
2003).




                                       3
                             STATE v. ROBINSON
                             Decision of the Court

¶8           Counts two and three required the State to prove: (1)
Robinson knowingly transported dangerous drugs for sale, imported
dangerous drugs into this state for sale, sold dangerous drugs, or
transferred dangerous drugs; and (2) the substance was in fact a dangerous
drug. A.R.S. § 13-3407. With respect to conduct described by statute,
“knowingly” means “that a person is aware or believes that the person’s
conduct is of that nature or that the circumstance exists,” but it does not
require knowledge of the unlawfulness of the act. A.R.S. § 13-105(10)(b).

¶9            Detective Koger testified that on two separate dates in
February 2012, he called Robinson (at a phone number Robinson agreed
was his), Robinson agreed to sell him methamphetamine, and Robinson
appeared in person and sold bags containing a white, crystalline substance
to the detective for $40. The jury heard a stipulation by the parties that the
substances in the bags tested positive for methamphetamine. In accordance
with A.R.S. § 13-3401, the jury was instructed that methamphetamine is a
dangerous drug.

¶10           Count four required the State to prove Robinson: (1)
knowingly possessed or used marijuana; and (2) the substance was in fact
marijuana. A.R.S. § 13-3405. Detective Koger testified that he and other
officers executed a search warrant on Robinson’s hotel room and found a
substance resembling marijuana. The jury heard a stipulation that the
substance found was indeed marijuana. In his testimony, Robinson
admitted possessing marijuana.

¶11           Count five required the State to prove: (1) Robinson used, or
possessed with the intent to use, drug paraphernalia to pack, repack, store,
contain, or conceal methamphetamine, a dangerous drug; and (2) the item
was drug paraphernalia. A.R.S. § 13-3415(A). Drug paraphernalia is
defined as all equipment, products, and materials of any kind which are
used, intended for use, or designed for use in, inter alia, manufacturing,
compounding, converting, producing, processing, preparing, testing,
analyzing, packaging, repackaging, storing, containing, or concealing an
illegal drug. A.R.S. § 13-3415(F)(2). Detective Koger testified officers found
three scales with white, crystalline residue inside Robinson’s hotel room.
He further testified that, in his experience as a narcotics detective, scales are
often used “for weighing out different amounts of illegal drugs.”

¶12              Because the State presented evidence supporting each
element of        the charges, sufficient evidence supports Robinson’s
convictions.     Although Robinson denied selling methamphetamine, “[n]o
rule is better   established than that the credibility of the witnesses and the


                                        4
                           STATE v. ROBINSON
                           Decision of the Court

weight and value to be given to their testimony are questions exclusively
for the jury.” State v. Clemons, 110 Ariz. 555, 556-57, 521 P.2d 987, 988-89
(1974).

                              CONCLUSION

¶13           We affirm Robinson’s convictions and sentences. Counsel’s
obligations pertaining to Robinson’s representation in this appeal have
ended. Counsel need do nothing more than inform Robinson of the status
of the appeal and his future options, unless counsel’s review reveals an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57
(1984). On the court’s own motion, Robinson shall have thirty days from
the date of this decision to proceed, if he desires, with an in propria persona
motion for reconsideration or petition for review.




                                  :gsh




                                         5